Defendant and the victim, his roommate, became involved in an argument. According to witness testimony, after the victim removed himself from the apartment, defendant stated, “I’m going to show these little N-how we do it . . . I’m from Brooklyn” and repeatedly asked where his “blade” was. Defendant then approached the victim from behind in the hallway and placed him in a chokehold. He then proceeded to cut the victim’s neck, back, arm and face with a device that consisted of three scalpels attached to a single handle. The victim ran back into the apartment and locked the door, which defendant unsuccessfully attempted to open.
Various witnesses testified that the victim’s head was “squirting” with blood, and witnesses agreed that he was “cut bad.” The victim’s cuts were sutured an hour later at the hospital. He testified that for about two weeks after the incident, he had a headache and his face remained swollen. He also testified that a five-inch area of his arm was frequently numb. According to the testimony of a doctor from the Medical Examiner’s Office, most of the victim’s wounds were “superficial.” However, he also testified that hospital records described the wounds to the victim’s forehead and arm as “deep.” Moreover, according to the doctor, the cut to the victim’s neck was one inch away from the carotid artery. The doctor explained that had the artery been cut, the injury could have been life-threatening. He also indicated that the injury to the victim’s right forearm was deep enough to have cut a tendon and could have caused permanent *448nerve damage. As a result of the attack, a visible scar was left on the victim’s head, extending from his right forehead and temple across his right ear about six inches. Other wounds on the victim’s arms, back, head and neck resulted in keloid scars, which are visibly raised above the surrounding skin.
Defendant was indicted on a single count of attempted murder and two counts of assault in the first degree. The first count of assault charged defendant under Penal Law § 120.10 (1), which requires that “[w]ith intent to cause serious physical injury to another person, [the defendant] causes such injury ... by means of a deadly weapon.” The second count charged defendant under Penal Law § 120.10 (2), which requires intent to cause serious and permanent disfigurement of the victim, or intent to destroy, amputate or permanently disable a member or organ of the victim’s body. After initially being found unfit to stand trial, defendant was found to be competent. However, defendant displayed extremely hostile and intransigent behavior throughout the proceedings.
Defense counsel, outside the presence of the jury, stated to the court that defendant was not cooperative, showed no interest in a plea offer, spit repeatedly in defense counsel’s face and threatened to kill him. Nonetheless, counsel stated that he believed he could “fully represent [defendant] without any problem whatsoever.” He further stated that the evidence of assault in the first degree was overwhelming and that the only defense that he could foresee was that defendant did not commit attempted murder. He noted that the first-degree assault charge was a B felony that was the same as attempted murder and that he could think of no defense for the former charge. He also acknowledged that, on appeal, the issue of ineffective assistance of counsel might be brought up. However, he asserted that the overwhelming evidence against his client did not provide him an opportunity to provide for a defense on the first-degree assault charges or give an opening statement. In response to a question from the court on whether defense counsel would request any lesser-included offenses, counsel stated that he did not “have any lesser included in mind at this point, other than maybe an assault, third degree charge.” Later counsel confirmed that he had “no requests for lesser includeds.”
During the defense summation, counsel explained to the jury that the attempted murder and assault charges each had “different things that the People must prove” and he would leave it to the jury to decide whether or not the elements of the first-degree assault were met. “That’s up to you,” he stated. However, defense counsel asked that on the charge of attempted *449murder, the jury “check off the box that says ‘Not Guilty/ ” since there was “just not enough” to find for that particular charge. He told the jury to “make the right decision as to the other charges” but “not guilty to attempted murder.” The jury was unable to reach a verdict on the attempted murder charge, but convicted defendant of the assault charges.
Defendant does not challenge the sufficiency of the evidence supporting his conviction. Rather, he argues that, during his summation, trial counsel essentially conceded guilt on the assault charges, rendering his assistance fatally ineffective. Defendant contends that this claim need not be made in the context of a motion to vacate the conviction pursuant to Criminal Procedure Law § 440.10, because the record on appeal presents a complete explanation for counsel’s trial tactics, that is, he believed the assault charges to be indefensible. Defendant argues that contrary to trial counsel’s position, there was a strong basis to argue to the jury that the victim did not sustain an injury that rose to the level required for first-degree assault. The People, on the other hand, argue that no interpretation of the evidence could have permitted a rational jury to acquit defendant of assault in the first degree.
A defendant asserting a claim of ineffective assistance must demonstrate that his attorney failed to provide “meaningful representation” (People v Benevento, 91 NY2d 708, 712 [1998]). The right to effective assistance of counsel “does not guarantee a perfect trial,” and the defendant bringing such a claim bears a “high burden of showing that he was deprived of a fair trial and meaningful representation” (People v Flores, 84 NY2d 184, 187, 189 [1994]). While a “showing of prejudice [is] a significant” factor in determining whether meaningful representation was provided, it is not essential (People v Stultz, 2 NY3d 277, 284 [2004]). Rather, the “focus is on the fairness of the proceedings as a whole” (id.). However, where defense counsel completely abandons a viable line of argument that probably would have resulted in a different outcome, the representation may be found to have been ineffective as a matter of law (People v Daley, 172 AD2d 619, 621 [1991]). On the other hand, where defense counsel has “limited options for advancing a viable defense,” the strategy which counsel does employ will rarely result in a determination that counsel was ineffective (People v Green, 187 AD2d 259, 259 [1992], lv denied 81 NY2d 762 [1992]). After all, “ ‘[c]ounsel may not be expected to create a defense when it does not exist’ ” (People v Day, 51 AD3d 584, 585 [2008], lv denied 11 NY3d 831 [2008], quoting People v DeFreitas, 213 AD2d 96, 101 [1995]).
*450As a preliminary matter, the record before us is sufficient, without the need for a CPL 440.10 motion, to determine whether counsel was effective (see People v Monroe, 6 AD3d 240 [2004], lv denied 3 NY3d 644 [2004]). To the extent that trial counsel did not argue vociferously for acquittal on the assault charges, he fully explained to the court that he did not believe there was a meritorious defense.
The first assault theory charged by the People was that defendant, with intent to cause serious physical injury to the victim, caused such injury to him by means of a deadly weapon or a dangerous instrument (Penal Law § 120.10 [1]). Serious physical injury is defined as “physical injury which creates a substantial risk of death, or which causes death or serious and protracted disfigurement, protracted impairment of health or protracted loss or impairment of the function of any bodily organ” (Penal Law § 10.00 [10]). “Serious” disfigurement, in turn, exists “when a reasonable observer would find [a person’s] altered appearance distressing or objectionable” (People v McKinnon, 15 NY3d 311, 315 [2010]). The standard is “an objective one,” but the nature of the injury is not “the only relevant factor”; the injury “must be viewed in context, considering its location on the body and any relevant aspects of the victim’s overall physical appearance” (id.).
There is no basis to argue that defendant did not intend to cause serious physical injury to complainant. His belligerent comments just before the attack, the nature of the weapon, the manner in which he struck the victim with it, including on his neck near the carotid artery, and the fact that he attempted to pursue the victim back into his apartment, indicate that defendant had the requisite intent. As for the serious physical injury element, it is questionable whether the evidence supported a theory that defendant placed the victim at substantial risk of death. However, there was strong evidence that the victim suffered a serious and protracted disfigurement as a result of multiple visible and permanent scars. One scar was six inches extending across his right forehead and temple and across his right ear (see People v Martinez, 257 AD2d 667 [1999], lv denied 93 NY2d 974 [1999]), and there were keloid scars on his back and the back of his head and neck (see People v Mingo, 1 AD3d 298 [2003], lv denied 2 NY3d 743 [2004]). In addition, the victim suffered protracted impairment of the function of a bodily organ in that, at the time of trial, he suffered loss of sensation in his right arm (see People v Moreno, 233 AD2d 531, 532 [1996], lv denied 89 NY2d 944 [1997]). This same evidence also strongly supported the conviction for first-degree assault pursuant to *451Penal Law § 120.10 (2), as the victim was seriously or permanently disfigured.
While defense counsel might have made a colorable argument to the jury that the People did not meet the elements of first degree assault, the mere ability to make such an argument is not the standard on an ineffective assistance claim. As explained above, it is whether defendant was deprived of a fair trial. A significant factor to consider is whether defendant was actually prejudiced because a different result would have followed if counsel would have avoided the mistakes alleged on appeal (see People v Caban, 5 NY3d 143, 155-156 [2005]; People v Crique, 63 AD3d 566, 567 [2009], lv denied 13 NY3d 835 [2009]; People v Sellers, 59 AD3d 294 [2009], lv denied 12 NY3d 859 [2009]). Here, no prejudice has been shown. Based on the evidence, it is unlikely that, had counsel made the arguments advanced by defendant now, the outcome would have been different. The evidence of disfigurement and impairment suffered by the victim strongly supported defendant’s conviction, and it is not probable that the jury would have found them only to meet the elements of a lesser included offense of assault in the second degree.
Of course, the lack of prejudice is not dispositive, since the proper analysis is not one of strict harmless error (see People v Benevento, 91 NY2d at 714); it entails whether counsel’s actions deprived defendant of a fair trial. Nevertheless, defendant has not met that standard. Foremost, as explained above, the question of whether defendant would have prevailed had counsel acted differently is not a close one, so it cannot be said that defendant suffered a fundamental unfairness by counsel’s decision not to argue more vociferously for an acquittal on the assault charges. Moreover, it cannot be ignored that counsel did mount a strong, and ultimately successful, argument, that defendant was not guilty of attempted murder. In doing so, he argued that the wounds the victim received were superficial, which could have given the jury a basis for finding defendant not guilty of the assault charges as well. Although counsel did not explicitly argue to the jury that they should find defendant not guilty on those charges, his comments were not a concession of guilt. Rather, it is apparent that counsel’s strategy was to focus the jury on what he correctly believed was the winnable part of the People’s case. This necessarily involved foregoing an argument on the much less defensible assault charges, which counsel would not have been unreasonable in believing would have eroded his credibility and resulted in conviction on all three counts. In light of the foregoing, counsel’s tactics did not result *452in defendant receiving a trial that was less than fair. Concur— Mazzarelli, J.E, Sweeny and Román, JJ.